 

EXHIBIT 10.9

 

AMENDED AND RESTATED PATENT SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED PATENT SECURITY AGREEMENT (this “Agreement”), dated as
of October 25, 2013, by and between NEOMEDIA TECHNOLOGIES INC., a Delaware
corporation with an address of 100 W Arapahoe Avenue, Suite 9, Boulder, Colorado
80302 (the “Grantor”) and YA Global Investments, L.P., a Cayman Islands exempt
limited partnership with an address of 1012 Springfield Avenue, Mountainside,
New Jersey 07092, for itself and as collateral agent for certain other lenders
(in such capacity, the “Secured Party”).

 

RECITALS:

 

A.           Reference is made to that certain (i) Security Agreement dated as
of July 29, 2008 by and between the Grantor and the Secured Party (as may be
amended and supplemented from time to time, collectively, the “Security
Agreement”) and (ii) Patent Security Agreement entered into and made effective
as of July 29, 2008 (the “Patent Security Agreement”) by and between the Grantor
and the Secured Party.

 

B.           It is a condition under Section 6.18 of the Security Agreement that
the Grantor execute and deliver this Agreement to the Secured Party.

 

C.           The Grantor has determined that the execution, delivery and
performance of this Agreement directly benefits, and is in the best interest, of
the Grantor.

 

NOW THEREFORE, in consideration of the mutual covenants, agreements, warranties,
and representations herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

AGREEMENT:

 

SECTION 1.          Definitions.

 

(a)          Generally. All references herein to the UCC shall mean the Uniform
Commercial Code as in effect from time to time in the State of New Jersey;
provided, however, that if a term is defined in Article 9 of the UCC differently
than in another Article thereof, the term shall have the meaning set forth in
Article 9; provided further that, if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection, of the security
interest in any IP Collateral (as hereinafter defined) or the availability of
any remedy hereunder is governed by the Uniform Commercial Code as in effect in
a jurisdiction other than New Jersey, “UCC” means the Uniform Commercial Code as
in effect in such other jurisdiction for purposes of the provisions hereof
relating to such perfection or effect of perfection or non-perfection or
availability of such remedy, as the case may be.

 

(b)          Definition of Certain Terms Used Herein. Unless the context
otherwise requires, all capitalized terms used but not defined in this Agreement
shall have the meanings set forth in the Security Agreement. In addition, as
used herein, the following terms shall have the following meanings:

 

“Copyrights” shall mean all copyrights, copyright applications and like
protections in each work of authorship or derivative work thereof of the
Grantor, whether registered or unregistered, whether published or unpublished
and whether or not constituting a trade secret, including, without limitation,
the United States copyright registrations listed on EXHIBIT A annexed hereto and
made a part hereof, together with any goodwill of the business connected with,
and symbolized by, any of the foregoing.

 

 

 

 

EXHIBIT 10.9

 

“Copyright Licenses” shall mean all agreements, whether written or oral,
providing for the grant by or to the Grantor of any right under any Copyright,
including, without limitation, the agreements listed on EXHIBIT A annexed hereto
and made a part hereof.

 

“Copyright Office” shall mean the United States Copyright Office or any other
federal governmental agency which may hereafter perform its functions.

 

“Event of Default” shall mean (i) an Event of Default under the Security
Agreement; (ii) the occurrence of a default or breach under this Agreement; or
(iii) the occurrence of a default or event of default under any of the Financing
Documents.

 

“Financing Documents” shall have the meaning assigned to such term in the
Ratification Agreement.

 

“IP Collateral” shall have the meaning assigned to such term in SECTION 2 of
this Agreement.

 

“Licenses” shall mean, collectively, the Copyright Licenses, Patent Licenses,
Trademark Licenses, and any other license providing for the grant by or to the
Grantor of any right under any IP Collateral.

 

“Obligations” shall mean any and all debts, liabilities, obligations, covenants
and duties owing by the Grantor to the Secured Party and/or to any entity (each
such entity, a “Secured Party Assignee”) to whom the Secured Party has assigned
any such debts, liabilities, obligations, covenants and duties, in each case,
whether now existing or hereafter arising, of every nature, type, and
description, whether liquidated, unliquidated, primary, secondary, secured,
unsecured, direct, indirect, absolute, or contingent, and whether or not
evidenced by a note, guaranty, or other instrument, and any amendments,
extensions, renewals or increases thereof, including, without limitation, all
those under the Transaction Documents and all other Financing Documents, and any
other or related documents, and all reasonable costs and expenses incurred by
the Secured Party in the enforcement of its rights and remedies in connection
with any of the foregoing, including, but not limited to, reasonable attorneys’
fees and expenses, and all obligations of the Grantor to the Secured Party
and/or to any Secured Party Assignee to perform acts or refrain from taking any
action.

 

“Patents” shall mean all patents and applications for patents of the Grantor,
and the inventions and improvements therein disclosed, and any and all
divisions, revisions, reissues and continuations, continuations-in-part,
extensions, and reexaminations of said patents including, without limitation,
the United States patent registrations listed on EXHIBIT B annexed hereto and
made a part hereof.

 

“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to the Grantor of any right under any Patent, including,
without limitation, the agreements listed on EXHIBIT B annexed hereto and made a
part hereof.

 

“PTO” shall mean the United States Patent and Trademark Office or any other
federal governmental agency which may hereafter perform its functions.

 

“Ratification Agreement” shall mean that certain Twentieth Ratification
Agreement dated as of July 20, 2012 by and between the Grantor and the Secured
Party.

 

2

 

 

EXHIBIT 10.9

 

“Trademarks” shall mean all trademarks, trade names, corporate names, Grantor
names, domain names, business names, fictitious business names, trade dress,
trade styles, service marks, designs, logos and other source or business
identifiers of the Grantor, whether registered or unregistered, including,
without limitation, the United States trademark registrations listed on EXHIBIT
C annexed hereto and made a part hereof, together with any goodwill of the
business connected with, and symbolized by, any of the foregoing.

 

“Trademark Licenses” shall mean all agreements, whether written or oral,
providing for the grant by or to the Grantor of any right under any Trademark,
including, without limitation, the agreements listed on EXHIBIT C annexed hereto
and made a part hereof.

 

SECTION 2.          Grant of Security Interest. In furtherance and as
confirmation of the security interest granted by the Grantor to the Secured
Party under the Security Agreement, and as further security for the payment or
performance in full of the Obligations, the Grantor hereby grants to the Secured
Party, for itself and as collateral agent for certain other lenders, a
continuing security interest, with a power of sale (which power of sale shall be
exercisable only following the occurrence and during the continuance of an Event
of Default), in all of the present and future right, title and interest of the
Grantor in and to the following property, and each item thereof, whether now
owned or existing or hereafter acquired or arising, together with all products,
proceeds, substitutions, and accessions of or to any of the following property
(collectively, the “IP Collateral”):

 

(a)          All Copyrights and Copyright Licenses;

 

(b)          All Patents and Patent Licenses;

 

(c)          All Trademarks and Trademark Licenses;

 

(d)          All other Licenses;

 

(e)          All renewals of any of the foregoing;

 

(f)          All trade secrets, know-how and other proprietary information;
works of authorship and other copyright works (including copyrights for computer
programs), and all tangible and intangible property embodying the foregoing;
inventions (whether or not patentable) and all improvements thereto; industrial
design applications and registered industrial designs; books, records, writings,
computer tapes or disks, flow diagrams, specification sheets, computer software,
source codes, object codes, executable code, data, databases, and other physical
manifestations, embodiments or incorporations of any of the foregoing, and any
Licenses in any of the foregoing, and all other IP Collateral and proprietary
rights;

 

(g)          All General Intangibles connected with the use of, or related to,
any and all IP Collateral (including, without limitation, all goodwill of the
Grantor and its business, products and services appurtenant to, associated with,
or symbolized by, any and all IP Collateral and the use thereof);

 

(h)          All income, royalties, damages and payments now and hereafter due
and/or payable under and with respect to any of the foregoing, including,
without limitation, payments under all Licenses entered into in connection
therewith and damages and payments for past or future infringements,
misappropriations or dilutions thereof;

 

(i)          The right to sue for past, present and future infringements,
misappropriations, and dilutions of any of the foregoing; and

 

(j)          All of the Grantor’s rights corresponding to any of the foregoing
throughout the world.

  

3

 

 

EXHIBIT 10.9

 

SECTION 3.          Protection of IP Collateral By Grantor. Except as set forth
below in this SECTION 3, the Grantor shall undertake the following with respect
to each of the items described in SECTION 2:

 

(a)          Pay all renewal fees and other fees and costs associated with
maintaining the IP Collateral and with the processing and prosecution of the IP
Collateral and take all other steps reasonably necessary to maintain each
registration of the IP Collateral.

 

(b)          Take all actions reasonably necessary to prevent any of the IP
Collateral from becoming forfeited, abandoned, dedicated to the public,
invalidated or impaired in any way.

 

(c)          At the Grantor’s sole cost, expense, and risk, pursue the
processing and prosecution of each application for registration which is the
subject of the security interest created herein and not abandon or delay any
such efforts.

 

(d)          At the Grantor’s sole cost, expense, and risk, take any and all
action which the Grantor reasonably deem necessary or desirable under the
circumstances to protect the IP Collateral from infringement, misappropriation
or dilution, including, without limitation, the prosecution and defense of
infringement actions.

 

SECTION 4.          Grantor’s Representations and Warranties. In addition to any
representations and warranties contained in any of the other Transaction
Documents, the Grantor represents and warrants that:

 

(a)          EXHIBIT A is a true, correct and complete list of all United States
Copyright registrations owned by the Grantor and all Copyright Licenses to which
the Grantor is a party as of the date hereof.

 

(b)          EXHIBIT B is a true, correct and complete list of all United States
Patents owned by the Grantor and all Patent Licenses to which the Grantor is a
party as of the date hereof.

 

(c)          EXHIBIT C is a true, correct and complete list of all United States
Trademark registrations owned by the Grantor and all Trademark Licenses to which
the Grantor is a party as of the date hereof.

 

(d)          Except as set forth in EXHIBITS A, B and C, none of the IP
Collateral owned by the Grantor is the subject of any licensing or franchise
agreement pursuant to which the Grantor is the licensor or franchisor as of the
date hereof.

 

(e)          The Grantor shall not transfer or otherwise encumber any interest
in the IP Collateral, except for non-exclusive licenses granted by the Grantor
in the ordinary course of business, as set forth in this Agreement, or Permitted
Liens.

 

(f)          The Grantor owns, or is licensed to use, all IP Collateral in
connection with the conduct of its business. No claim has been asserted and is
pending by any person challenging or questioning the use by the Grantor of any
of its IP Collateral, or the validity or effectiveness of any of its IP
Collateral. The Grantor considers that the use by the Grantor of the IP
Collateral does not infringe the rights of any person in any material respect.
No holding, decision or judgment has been rendered by any governmental authority
which would limit, cancel or question the validity of, or a Grantor’s rights in,
any IP Collateral in any material respect.

 

4

 

 

EXHIBIT 10.9

 

(g)          Performance of this Agreement does not conflict with or result in a
breach of any material agreement to which the Grantor is bound;

 

(h)          The Grantor shall give the Secured Party prompt written notice,
with reasonable detail, following the occurrence of any of the following:

 

(i)          The Grantor’s obtaining rights to, or being issued a registration
in or receiving an issuance of, any new IP Collateral, or otherwise acquiring
ownership of any registered IP Collateral (other than the acquisition by the
Grantor of the right to sell products containing the trademarks of others in the
ordinary course of the Grantor’s business).

 

(ii)         The Grantor becoming entitled to the benefit of any registered IP
Collateral whether as licensee or licensor (other than commercially available
off the shelf computer programs, products or applications and the Grantor’s
right to sell products containing the trademarks of others in the ordinary
course of the Grantor’s business).

 

(iii)        The Grantor entering into any new Licenses with respect to the IP
Collateral (other than commercially available off the shelf computer programs,
products or applications and the Grantor’s right to sell products containing the
trademarks of others in the ordinary course of the Grantor’s business).

 

(iv)        The Grantor’s knowing, or having reason to know, that any
registration relating to any IP Collateral may, other than as provided in
SECTION 3 above, become forfeited, abandoned or dedicated to the public, or of
any adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the PTO, the Copyright Office or any court or tribunal) regarding the Grantor’s
ownership of, or the validity or enforceability of, any IP Collateral or the
Grantor’s right to register the same or to own and maintain the same.

 

SECTION 5.          Agreement Applies to Future IP Collateral.

 

(a)          The provisions of this Agreement shall automatically apply to any
such additional property or rights described in SECTION 4(h) above, all of which
shall be deemed to be and treated as “IP Collateral” within the meaning of this
Agreement. Upon the acquisition by the Grantor of any additional IP Collateral,
the Grantor shall promptly deliver to the Secured Party an updated EXHIBIT A, B,
and/or C (as applicable) to this Agreement and hereby authorizes the Secured
Party to file, at the Grantor’s expense, such updated Exhibit as set forth in
SECTION 5(b).

 

(b)          The Grantor shall execute and deliver, and have recorded, any and
all agreements, instruments, documents and papers as the Secured Party may
reasonably request to evidence the Secured Party’s security interest in any IP
Collateral (including, without limitation, filings with the PTO, the Copyright
Office or any similar office), and the Grantor hereby constitutes the Secured
Party as its attorney-in-fact to execute and file all such writings for the
foregoing purposes, all such acts of such attorney being hereby ratified and
confirmed; provided, however, that the Secured Party’s taking of such action
shall not be a condition to the creation or perfection of the security interest
created hereby.

 

(c)          The Grantor authorizes and requests that the Copyright Office and
the PTO record this Agreement, and any amendments thereto or copies thereof.

 

5

 

 

EXHIBIT 10.9

 

SECTION 6.          Grantor’s Rights To Enforce IP Collateral. Prior to the
occurrence of an Event of Default, the Grantor shall have the exclusive right to
sue for past, present and future infringement of the IP Collateral, including
the right to seek injunctions and/or money damages in an effort by the Grantor
to protect the IP Collateral against encroachment by third parties, provided,
however, that:

 

(a)          The Grantor provides the Secured Party with written notice of the
Grantor’s institution of any legal proceedings for enforcement of any IP
Collateral.

 

(b)          Any money damages awarded or received by the Grantor on account of
such suit (or the threat of such suit) shall constitute IP Collateral.

 

(c)          Upon the occurrence and during the continuance of any Event of
Default, the Secured Party, by notice to the Grantor, may terminate or limit the
Grantor’s rights under this SECTION 6.

 

SECTION 7.          Secured Party’s Actions To Protect IP Collateral. In the
event of:

 

(a)          The Grantor’s failure, within ten (10) business days of written
notice from the Secured Party, to cure any failure by the Grantor to observe or
perform any of the Grantor’s covenants, agreements or other obligations
hereunder; and/or

 

(b)          the occurrence and continuance of any other Event of Default,

 

the Secured Party, acting in its own name or in that of the Grantor, may (but
shall not be required to) act in the Grantor’s place and stead and/or in the
Secured Party’s own right in connection therewith, including, without
limitation, commencing and continuing litigation in connection with the IP
Collateral.

 

SECTION 8.          Rights Upon Event of Default. Upon the occurrence and during
the continuance of an Event of Default, unless such Event of Default has been
cured, in addition to all other rights and remedies, the Secured Party may
exercise all rights and remedies of a secured party under the UCC, with respect
to the IP Collateral, in addition to which the Secured Party may sell, license,
assign, transfer, or otherwise dispose of the IP Collateral, subject to those
restrictions to which the Grantor is subject under applicable law and by
contract. Any person may conclusively rely upon an affidavit of an officer of
the Secured Party that an Event of Default has occurred and that the Secured
Party is authorized to exercise such rights and remedies. In connection with
such exercise of rights, the Secured Party shall have a non-exclusive,
royalty-free license to use the IP Collateral, including, without limitation,
the right to sublicense the IP Collateral and to receive the royalties
therefrom.

 

SECTION 9.          Secured Party As Attorney-In-Fact.

 

(a)          The Grantor hereby irrevocably makes, constitutes and appoints the
Secured Party (and all officers, employees or agents designated by the Secured
Party) as and for the Grantor’s true and lawful agent and attorney-in-fact,
effective following the occurrence and during the continuance of any Event of
Default, unless such Event of Default has been cured, and in such capacity the
Secured Party shall have the right, with power of substitution for the Grantor
and in the Grantor’s names or otherwise, for the use and benefit of the Secured
Party:

 

(i)          To supplement and amend from time to time EXHIBITS A, B and C of
this Agreement to include any newly developed, applied for, registered, or
acquired IP Collateral of the Grantor and any intent-to-use Trademark
applications for which a statement of use or an amendment to allege use has been
filed and accepted by the PTO.

 

(ii)         To exercise any of the rights and powers referenced herein.

 

6

 

 

EXHIBIT 10.9

 

(iii)        To execute all such instruments, documents, and papers as the
Secured Party reasonably determines to be necessary or desirable in connection
with the exercise of such rights and remedies and to cause the sale, license,
assignment, transfer, or other disposition of the IP Collateral, subject to
those restrictions to which the Grantor is subject under applicable law and by
contract.

 

(b)          The power of attorney granted herein, being coupled with an
interest, shall be irrevocable until this Agreement is terminated in writing by
a duly authorized officer of the Secured Party.

 

(c)          The Secured Party shall not be obligated to do any of the acts or
to exercise any of the powers authorized by SECTION 9(a), but if the Secured
Party elects to do any such act or to exercise any of such powers, it shall not
be accountable for more than it actually receives as a result of such exercise
of power.

 

SECTION 10.         Intent. This Agreement is being executed and delivered by
the Grantor for the purpose of registering and confirming the grant of the
security interest of the Secured Party in the IP Collateral with the PTO and the
Copyright Office. It is intended that the security interest granted pursuant to
this Agreement is granted as a supplement to, and not in limitation of, the
security interest granted to the Secured Party under the Security Agreement. All
provisions of the Security Agreement (including, without limitation, the rights,
remedies, powers, privileges and discretions of the Secured Party thereunder)
shall apply to the IP Collateral. In the event of a conflict between this
Agreement and the Security Agreement, the terms of this Agreement shall control
with respect to the IP Collateral and the terms of the Security Agreement shall
control with respect to all other Pledged Property.

 

SECTION 11.         Further Assurances. The Grantor agrees, at its own expense,
to execute, acknowledge, deliver and cause to be duly filed all such further
documents, financing statements, agreements and instruments and take all such
further actions as the Secured Party may from time to time reasonably request to
better assure, preserve, protect and perfect the security interest in the IP
Collateral granted pursuant to this Agreement and the rights and remedies
created hereby or the validity or priority of such security interest, including
the payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting of the security interest and the filing
of any financing statements or other documents in connection herewith or
therewith.

 

SECTION 12.         Indemnity. The Grantor agrees to defend, indemnify and hold
harmless the Secured Party and its officers, employees, and agents against: (a)
all obligations, demands, claims, and liabilities claimed or asserted by any
other party in connection with the transactions contemplated by this Agreement,
and (b) all losses or expenses in any way suffered, incurred, or paid by the
Secured Party as a result of or in any way arising out of, following or
consequential to transactions between the Secured Party and the Grantor, whether
under this Agreement or otherwise (including, without limitation, attorneys’
fees and expenses); provided that the foregoing indemnity shall not apply to
losses, claims, damages, liabilities or related expenses to the extent that they
have resulted from the unlawful or willful misconduct, or gross negligence, of
the Secured Party.

 

SECTION 13.         Release of IP Collateral. Upon irrevocable payment and
performance in full of all Obligations, the Secured Party shall, at the
Grantor’s expense, execute and deliver to the Grantor all instruments and other
documents as may be necessary or proper to release the lien on any security
interest in the IP Collateral which has been granted hereunder.

 

SECTION 14.          Additional Grantors. Pursuant to Section 6.13 of the
Security Agreement, any subsidiary of the Grantor that was not in existence or
not a subsidiary on the date of the Security Agreement is required to become a
party to this Agreement. Such subsidiary shall become a party hereunder, and
grant security interests in its assets in favor of the Secured Party, with the
same force and effect as if originally named herein. The rights and obligations
of the Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new subsidiaries as a party to this Agreement.

 

7

 

 

EXHIBIT 10.9

 

SECTION 15.          Notices. Unless otherwise provided herein, all demands,
notices, consents, service of process, requests and other communications
hereunder shall be in writing and shall be delivered to the addresses set forth
in the first paragraph of this Agreement.

 

SECTION 16.          Binding Effect. All of the covenants and obligations
contained herein shall be binding upon and shall inure to the benefit of the
respective parties, their successors and assigns.

 

SECTION 17.          Governing Law; Venue. The validity, interpretation and
performance of this Agreement shall be determined in accordance with the laws of
the State of New Jersey without regard to the principles of conflict of laws.
The parties further agree that any action between them shall be heard in Hudson
County, New Jersey or Federal district courts located in Newark, New Jersey, and
expressly consent to the jurisdiction and venue of the Superior Court of New
Jersey, sitting in Hudson County and the United States District Court for the
District of New Jersey sitting in Newark, New Jersey for the adjudication of any
civil action asserted pursuant to this Paragraph, provided, however, that
nothing herein shall prevent the Secured Party from enforcing its rights and
remedies (including, without limitation, by filing a civil action) with respect
to the IP Collateral and/or the Grantor in any other jurisdiction which the
Secured Party deems necessary or appropriate in order to realize on the IP
Collateral or to otherwise enforce the Secured Party’s rights against the
Grantor or the IP Collateral.

 

SECTION 18.          JURY TRIAL. AS A MATERIAL INDUCEMENT FOR THE SECURED PARTY
TO MAKE FINANCIAL ACCOMMODATIONS TO THE GRANTOR, THE GRANTOR HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY
AND ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.

 

SECTION 19.          Severability. If any provision of this Agreement is, for
any reason, deemed to be invalid or unenforceable, the remaining provisions of
this Agreement will nevertheless be valid and enforceable and will remain in
full force and effect. Any provision of this Agreement that is held invalid or
unenforceable by a court of competent jurisdiction will be deemed modified to
the extent necessary to make it valid and enforceable and as so modified will
remain in full force and effect.

 

SECTION 20.          Amendment and Waiver. This Agreement may be amended, or any
provision of this Agreement may be waived, provided that any such amendment or
waiver will be binding on a party hereto only if such amendment or waiver is set
forth in a writing executed by the parties hereto. The waiver by any such party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other breach. The Secured Party’s failure to
exercise any right, remedy or option under this Agreement or other agreement
between the Secured Party and the Grantor or delay by the Secured Party in
exercising the same will not operate as a waiver. No waiver by the Secured Party
shall affect its right to require strict performance of this Agreement.

 

SECTION 21.         Liability of Grantor. The Grantor and any subsidiary that
becomes a party hereto under SECTION 14 hereof are and shall be jointly and
severally liable for any and all Obligations.

 

8

 

 

EXHIBIT 10.9

 

SECTION 22.          Entire Agreement. This Agreement and the other documents or
agreements delivered in connection herewith set forth the entire understanding
of the parties with respect to the subject matter hereof, and shall not be
modified or affected by any offer, proposal, statement or representation, oral
or written, made by or for any party in connection with the negotiation of the
terms hereof, and may be modified only by instruments signed by all of the
parties hereto.

 

SECTION 23.         Counterparts. This Agreement may be executed and delivered
by exchange of facsimile signatures of the Secured Party and the Grantor, and
those signatures need not be affixed to the same copy. This Agreement may be
executed in any number of counterparts.

 

SECTION 24.         Amended and Restated. This Agreement amends and restates in
its entirety (and is given in substitution for but not in satisfaction of) the
Patent Security Agreement. It is not the intention of the Grantor or the Secured
Party to effectuate a novation of any obligations arising under the Patent
Security Agreement.



 

[remainder of page intentionally blank]

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Patent Security Agreement as of the date first above written.

 

  GRANTOR:       NEOMEDIA TECHNOLOGIES INC.,   a Delaware corporation        
By: /s/ Laura Marriott   Name:   Laura Marriott   Title: CEO

 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Patent Security Agreement as of the date first above written.

 

  SECURED PARTY:           YA GLOBAL INVESTMENTS, L.P.,   a Cayman Islands
exempt limited partnership           By: Yorkville Advisors, LLC,     its
Investment Manager             By: /s/ Jerry Eicke     Name:   Jerry Eicke    
Title: Managing Member

 

 

 

